Citation Nr: 1809125	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


	THE ISSUES

1.  Whether the reduction for the service-connected right knee disability from 20 percent to 10 percent disabling effective May 6, 2009, was proper.

2.  Whether the reduction for the service-connected left knee disability from 20 percent to 10 percent disabling effective May 6, 2009, was proper.

3.  Entitlement to service connection for foot ulcer, left heel, status post debridement, claimed as secondary to the service-connected disability of     residuals of fracture to left ankle, status post ankle fusion with post-traumatic arthritic changes.

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 following debridement of foot ulcer, left heel, performed on October 19, 2016.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.
WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1976 to March 1977 and from March 1979 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2009, February 2017 and April 2017.  

The June 2009 rating decision reduced the disability evaluations for the service-connected right and left knee disabilities from 20 percent to 10 percent effective May 6, 2009.  The Veteran and his nephew testified before the undersigned Veterans Law Judge at a Board hearing in June 2012. A transcript is of record.

In March 2014, the Board issued a decision that denied the Veteran's claims, which were characterized as entitlement to evaluations in excess of 10 percent for the service-connected right and left knee disabilities, to include the propriety of the reductions effective May 6, 2009.  The Board also denied a claim for entitlement to    a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued a Memorandum Decision that held   the statement of the case (SOC) issued by the RO in August 2010 had improperly characterized the issue on appeal as entitlement to increased rating, rather than propriety of the rating reduction.  The Court directed the Board to remand the case back to the Agency of Original Jurisdiction (AOJ) with instructions to issue an SOC that properly characterized the issues on appeal.  The Board remanded these claims   in January 2016, the action directed by the Board was completed, and this appeal ensued.  

The February 2017 rating decision denied service connection for left foot diabetic foot ulcer surgery and entitlement to paragraph 30 benefits; the April 2017 rating decision denied service connection for diabetic foot ulcer, left heel, status post debridement and entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  The SOC recharacterized the claims and the Board has further recharacterized them as listed on the title page.  This appeal ensued.  The Veteran opted against having a Board hearing on these claims.  

In the January 2016 remand, the Board referred a claim for entitlement to a TDIU to the AOJ for appropriate action, with detailed explanation as to why it did not have jurisdiction over such a claim.  The Veteran's attorney continues to argue that the issue of entitlement to TDIU remains before the Board as part of the underlying claim for an increased rating, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As explained in January 2016, the Court has held that the correct issues    on appeal in this case involving the knees are the propriety of the rating reductions, not claims for increased ratings. As the Court determined that claims for increased rating involving the knees are not on appeal in this case (and also affirmed the Board's March 2014 decision denying TDIU), and since the referred claim for entitlement to a TDIU has still not been addressed by the AOJ, the Board again REFERS it for appropriate action.  38 C.F.R. § 19.9(b) (2017). 



FINDINGS OF FACT

1.  The Veteran's right and left knees have not exhibited improvement in the Veteran's ability to function under ordinary conditions of life.  

2.  A private medical record establishes that the foot ulcer located on the Veteran's left foot was caused by the service-connected residuals of fracture to left ankle, status post ankle fusion with post-traumatic arthritic changes.  

3.  The Veteran underwent debridement and biopsy surgery on October 19, 2016, for the now service-connected left foot ulcer; in March 2017, he still had a wound vac in place with pain and mild odor coming from the wound, had a walker in place for offloading, and used a wheelchair to maneuver around.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 20 percent rating for the right knee disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for restoration of the 20 percent rating for the left knee disability   have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2017).

3.  The requirements for establishing service connection for foot ulcer, left heel, status post debridement, on a secondary basis have been met.  38 U.S.C.A. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  

4.  The requirements for a temporary total rating under 38 C.F.R. § 4.30 following debridement of left heel foot ulcer performed on October 19, 2016 have been met.  38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reductions

The 20 percent ratings for the Veteran's right and left knee disabilities were assigned in an August 2007 rating decision.  The right knee 20 percent rating was effectuated January 25, 2006, by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which provides the criteria for limitation of flexion of the leg.  The left knee 20 percent rating was effectuated April 28, 2007, by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, which provides the criteria for limitation of extension of the leg.  In addition to decreased motion in both knees, the RO cited evidence of right knee crepitus, tendon and joint line pain, swelling, pain with motion and with repetitive use, prescribed narcotic pain medication, need for a brace, and osteophyte formation on x-ray; the left knee had crepitus, pain at the patellar tendon, swelling, increased pain with repetitive use, prescribed narcotic pain medication, and the need for a brace.  

The 20 percent ratings assigned for the right and left knees were reduced to 10 percent, effective May 6, 2009, in the June 2009 rating decision that is the subject  of this appeal.  As the reductions did not result in a decrease of compensation that was being paid, a proposed reduction and other due process procedures were not required.  See 38 C.F.R. § 3.105.  

In any rating reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) citing Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Faust v. West, 13  Vet. App. 342, 349 (2000) (summarizing the requirements that VA must follow     all reduction cases, "regardless of the rating level or the length of time that the rating has been in effect").

As noted above, the 20 percent ratings assigned for the right and left knee disabilities were premised on more than just limitation of flexion and extension.  Upon review    of the record, the Board finds that restoration of the 20 percent ratings is warranted because there has not been improvement in the Veteran's ability to function under ordinary conditions of life.  More specifically, right knee tenderness over the medial joint line margin was noted in January 2010; right knee swelling was noted in June 2010; and right knee crepitus and a significant amount of anterior right knee pain    was noted in July 2010.  During a May 2011 VA examination, it was noted that the Veteran was still using narcotic medication (Methadone) for chronic right knee pain, and subsequent records dated more contemporaneous to the present also reflect that the Veteran continues to be prescribed this medication for both knees.  

The Veteran also exhibited bilateral anterior and lateral knee tenderness to palpation, bilateral crepitus, and right knee tenderness with passive motion of the patella during the May 2011 VA examination.  The Veteran reported that his knees gave out on him in April 2012 and physical examination revealed mild medial joint margin tenderness, bilaterally. He was instructed to use his cane. In August 2013, the Veteran's left knee exhibited mild swelling, subpatellar crepitus, and pain; in October 2013, the left knee had crepitus on range of motion anteriorly over the patella, diffuse tenderness all around the anterior knee in the peripatellar region, and nonspecific pain around the medial and lateral joint lines.  An August 2013 bilateral knee x-ray showed spurring at the insertion of the right quadriceps tendon.  In addition to the foregoing, in August 2017, the Veteran reported right knee pain and weakness and indicated that the knee had given out on him.  An x-ray was reported in August 2017 as showing stable mild-to-moderate degenerative changes at the right knee with tricompartmental osteophyte formation; mild joint space narrowing in the medial compartment; mild capsular distention; and a small superior patellar enthesophyte again noted.  The right knee  was tender in the joint area.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record indicates that his bilateral knee disabilities did not improve such that a reduction to 10 percent was warranted.


Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran claims that a foot ulcer located on his left heel is secondary to the service-connected disability of residuals of fracture to left ankle, status post ankle fusion with post-traumatic arthritic changes. A March 2017 private treatment record 
from Genesis indicates that the Veteran was seen by Dr. J.D. with an area of concern 
on his left heel. It was noted he had a wound vac in place after undergoing debridement at a different facility, that pain was at a level eight out of 10, and that there was a mild 
odor coming from the wound. It was also noted that the Veteran had a walker in place for offloading and used a wheelchair to maneuver around.  The Veteran was also questioning how he got the wound, why it was unilateral, and how he could prevent      it in the future.  Following physical examination, the physician indicated that based     on the Veteran's medical history, the wound is most likely a result of having an ankle that was pinned and with time, the ankle has become fixed secondary to the hardware but also due to traumatic arthritis and further complicated by diabetes.  Dr. D. went on to say that he believed the inciting event that had led the Veteran to be more prone to wounds is the original injury and the necessary repair that has left him with immobility of the foot and ankle, predisposing him to wounds.  Given this opinion, and resolving all doubt in the Veteran's favor, the Board finds that the left diabetic foot ulcer was proximately caused by the service-connected residuals of fracture to left ankle, status post   ankle fusion with post-traumatic arthritic changes.  As such, service connection      is warranted on a secondary basis.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


Temporary Total Rating Under 38 C.F.R. § 4.30

The Veteran underwent debridement and biopsy surgery on October 19, 2016, for the now service-connected foot ulcer located on his left heel.  Records associated with the actual surgery are not available.  The Veteran was transferred to a VA facility on October 20, 2016.  Treatment notes indicate that post-surgical bone cultures grew diphtheroids and tissue culture grew MRSA and multiple drug resistant organisms.  The VA infectious disease consult team recommended a       six-week course of vancomycin and ertapene.  Wound care was subsequently transferred to Genesis Wound Care in December 2016.   

The applicable laws and regulations provide that a temporary total rating may be assigned for a period of one, two or three months if surgery for a service-connected disability results in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of     one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with such benefits payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. §§ 3.401(h)(2), 4.30.  

As noted above, the Veteran still had a wound vac in place in March 2017 with   pain and mild odor coming from the wound.  This was approximately five months after the debridement and biopsy surgery he underwent.  It was also noted that the Veteran had a walker in place for offloading and used a wheelchair to maneuver around and that he might always need to wear a walking boot or cast of some sort.  Given the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a temporary total rating under 38 C.F.R. § 4.30 for   the debridement and biopsy surgery he underwent on October 19, 2016, for the now service-connected foot ulcer located on his left heel.  



ORDER

From the date of the reduction, restoration of the 20 percent rating for the left knee disability is granted.

From the date of the reduction, restoration of the 20 percent rating for the right knee disability is granted.

Service connection for diabetic foot ulcer, left heel, status post debridement, is granted on a secondary basis.  

A temporary total rating under 38 C.F.R. § 4.30 following debridement of diabetic foot ulcer, left heel, performed on October 19, 2016, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


